In accordance with stipulation of counsel that the merchandise, facts, and issues are the same in all material respects as those involved in J. L. Wood v. United States (58 Cust. Ct. 682, R.D. 11292), the court found and held that export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis of value for the involved bus shells and that said value is $18,188.02, Canadian currency, per shell, less the cost of United States components as invoiced, packed.